Title: To Benjamin Franklin from William Franklin, 28 February 1772
From: Franklin, William
To: Franklin, Benjamin


Honoured Father,
Burlington Febr. 28th. 1772
In your Letter of the 20th. of April last you sent me enclosed your London Account against the Estate of Mr. Parker, and requested me to assist in securing the Debt. I gave the Account soon after it came to hand to Miss Parker, who promised to deliver it to her Mother, and to let me have a Copy of her Father’s Account against you as it stood in his Books, which, however, I did not receive till lately. Enclosed is a Copy of it. I likewise apply’d to my Mother to know what Bonds she had from Parker, and what Money she had receiv’d from him; when she delivered me two Bonds, which she said was all she had, and that she had given Receipts on the back of them for all the Money she received. But I can’t yet find that she has kept any Account of the Money she has received, tho’ she says she thinks she has, and Mr. Parker charges for several Sums sent and paid to her, for which no Receipt is given on the Bonds. If, however, he intended those Sums to be in Discharge of his Bonds, I wonder much that when he was at Philadelphia a little before his Death, he did not see that there was proper Receipts given on those Bonds. The only Receipt on the Bond for £65 12s. 0d. Sterling is wrote by himself (Janry. 25, 1766) and signed by my Mother. There are but two Receipts on the Bond for £178 18s. 0d., and they are both wrote and sign’d by her. But I need not be more particular here, as I have made a Memorandum on a separate Paper of every thing that occurr’d to me as necessary to enable you to state your Account properly against his Estate, which Paper is enclosed. The sooner this is done the better, as Mrs. Parker is very infirm and leaves all to the Management of Jenny, who is about marrying, or is married to a young Fellow not of Age, and Apprentice to a Lawyer. Every Thing that I can do to assist in securing the Debt, when it is ascertained, you may be assured will not be neglected. Betsy joins in Duty with, Honoured Sir, Your ever dutiful Son
Wm. Franklin
